Citation Nr: 0211955	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected scar on the right leg.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the RO 
which denied an increased rating for the veteran's right leg 
scar.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's scar on the mid-anterior area of the right 
leg measures 4 x 6 centimeters, is not painful or tender, or 
poorly nourished with ulcerations, and is not adherent or 
associated with any underlying soft tissue damage or frequent 
loss of skin; medical examination found no right leg 
functional limitation attributable to the scar.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected scar on the right leg are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Part 4, Diagnostic Code 7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was notified of the 
newly enacted law by letter in November 2001 and was provided 
additional pertinent regulations in the statement of the case 
(SOC) in April 2002.  The veteran was advised of the type of 
evidence needed to establish entitlement and of the evidence 
that had already been obtained.  The veteran was informed of 
what evidence he was expected to provide VA and what evidence 
was still needed from him.  The veteran was also afforded a 
VA examination during the pendency of the appeal.  On his 
application for an increased rating, the veteran indicated 
that his only treatment for his right leg scar was during 
service in World War II.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim for 
an increased rating for his right leg scar.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  

Factual Background & Analysis

The service medical records show that the veteran sustained a 
lacerating wound on the anterior surface of the mid 1/3 of 
the right tibia in March 1945, when an artillery shell hit a 
building a girder struck his leg.  The wound was debrided and 
a wire ladder splint and dressing were applied.  Hospital 
records show no muscle damage or artery or nerve involvement.  
The wound healed slowly without complication, and the veteran 
was returned to general duty in May 1945.  

The veteran's separation examination in November 1945, showed 
a large circular scar on the inner aspect of the right leg.  
There were no musculoskeletal abnormalities noted.  

By rating action in February 1946, service connection was 
established for scar on the inner aspect of the right leg, 
based on the veteran's service medical records.  A 
noncompensable evaluation was assigned, effective from 
November 15, 1945.  The veteran and his representative were 
notified of this decision and did not appeal.  

In February 1989, the veteran filed a claim for an increased 
rating for his right leg disability.  At that time, the 
veteran reported that he hadn't had any problems with his 
right leg until recently, and had never sought any medical 
attention for his right leg disability since service.  

The veteran's first post-service examination in March 1989 
showed a scar on the medial surface of the right leg 1/2 way 
between the knee and ankle.  The veteran reported a sharp 
pain and cramps in the leg "once in a while."  On 
examination, there was a 4 x 6-centimeter (cm.) scar with an 
area of penetration of 1 cm in diameter.  The skin was 
atrophic only at the site of the scar.  An X-ray study of the 
right leg was normal and showed no evidence of fracture or 
degenerative changes.  The diagnosis was residual of wound to 
the right leg with scar.  

By rating action in April 1989, the RO continued the 
noncompensable evaluation assigned for the scar of the right 
leg.  The veteran was notified of this decision and did not 
appeal. 

A claim for an increased rating was received from the veteran 
in October 2001.  

When examined by VA in December 2001, the examiner noted that 
x-ray studies in March 1989 did not show any old fractures or 
embedded shrapnel remnants, so there was no evidence of any 
remaining foreign bodies in the leg.  There was a 4 x 6 cm-
scarred area along the mid-anterior lower right leg which was 
not tender or adherent.  The texture of the skin was smooth 
and there was no skin breakdown or appreciable tissue loss.  
The scar was flush with the skin and there was no keloid or 
inflammation.  The scar color was whitish compared to the 
remaining skin and the scar was not disfiguring.  

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the criteria for Diagnostic Code (DC) 7805, 
under which the veteran's right leg scar is rated, was not 
affected by the revisions in the regulations.  None of the 
other rating codes, either under the old or the revised 
rating schedular, are applicable to the veteran's disability.  
Therefore, the Board finds that remanding the appeal to the 
RO would serve no useful purpose and would only delay 
adjudication of the veteran's appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

As indicated above, the veteran's scar on the right leg is 
rated under Diagnostic Code 7805, which provides that scars 
be evaluated on the basis of any related limitation of 
function of the body part which they affect.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Medical evidence has 
not shown any limitation of motion or tenderness associated 
with the scar.  In the absence of greater severity of the 
veteran's shell fragment wound scar, the noncompensable 
rating currently assigned is entirely appropriate and fully 
comports with the applicable schedular criteria.  The Board 
also finds that no higher evaluation can be assigned pursuant 
to any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (2001).  

In the absence of medical evidence of additional disability 
of the right leg scar, the Board finds no basis for the 
assignment of a compensable rating under any of the other 
provisions of the rating schedule.  


ORDER

An increased (compensable) evaluation for service-connected 
scar on the right leg is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

